Citation Nr: 0903999	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-28 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a lumbar diskectomy for a herniated pulposus, 
prior to January 6, 2005.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a lumbar diskectomy for a herniated pulposus, 
since April 1, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1994 to March 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  

This case was remanded by the Board in January 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  Prior to January 6, 2005, the veteran's low back 
disability was productive of subjective complaints of 
radiating pain; objective findings included limitation of 
motion but did not show ankylosis or incapacitating episodes.

2.  Since April 1, 2005, the veteran's low back disability 
has been productive of subjective complaints of radiating 
pain; objective findings include limitation of motion but do 
not show ankylosis or incapacitating episodes.

3.  Neurological impairment of the left lower extremity 
results in mild incomplete neuropathy of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of a lumbar diskectomy for a 
herniated pulposus, prior to January 6, 2005, have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5243 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of a lumbar diskectomy for a 
herniated pulposus, since April 1, 2005, have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 4.59, 
4.71a, DC 5243 (2008).

3.  The criteria for entitlement to a separate 10 percent 
rating for mild neuropathy of the sciatic nerve, left lower 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.40, 4.45, 4.59, 4.124a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran is rated at 20 percent for a low back disability 
under DC 5243 for intervertebral disc syndrome prior to 
January 6, 2005, and after April 1, 2005, with a period of a 
temporary total rating in between.  In order to warrant a 
rating in excess of 20 percent, the evidence must show the 
following:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less; 
*	favorable ankylosis of the entire thoracolumbar spine;  
or 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months (all at 40 
percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Prior to January 6, 2005

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 40 
percent rating.  Indeed, a July 2004 VA examination report 
noted that range of motion studies were considered unreliable 
because the veteran was either unable or unwilling to forward 
bend beyond 30 degrees from the upright position.  The 
examiner noted, however, that the veteran was able to forward 
bend sufficiently to remove his shoes so that the examiner 
could examine his feet.  

At a November 2004 VA outpatient treatment visit, the veteran 
exhibited flexion of 30 degrees before pain prevented further 
movement; however, it was also noted that he could bend 
forward to pull off his shoes.  Therefore, the Board finds 
that the objective findings reflect flexion of greater than 
30 degrees.  Because flexion is not objectively shown at 30 
degrees or less, the findings above do not support a 40 
percent evaluation.  

Additionally, the evidence does not reflect ankylosis of the 
spine.  Ankylosis is defined as a fixation of the joint.  
While range of motion is limited, the present level of range 
of motion does not indicate a fixation of the spine.  
Therefore, a higher rating based on ankylosis is not 
warranted.

While the veteran reported on-going back pain prior to 
January 6, 2005, the evidence does not show that he was 
ordered bedrest by a physician, the threshold criteria for a 
higher rating for intervertebral disc syndrome. As examples, 
numerous outpatient and private treatment records noted on-
going complaints of lower back pain, including June 2003, 
October and November 2004 VA outpatient treatment reports, 
and a July 2004 VA examination report, but none reflect that 
he was ordered to bedrest. 

The Board notes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his 
reports of back pain are consistent with the evidence of 
record and are found to be credible.  However, despite the 
complaints and findings of pain as noted above, the evidence 
does not establish additional functional impairment such to 
support the next-higher 40 percent evaluation. 

Since April 1, 2005

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 40 
percent rating since April 2005.  Indeed, a September 2008 VA 
examination revealed flexion of the thoracolumbar spine from 
0 to 60 degrees, with pain beginning at 30 degrees.  Passive 
range of motion was documented as 0 to 60 degrees.  Although 
pain was noted after repetitive use, there was no additional 
loss of motion.  Because objective flexion is not shown at 30 
degrees or less, the findings above do not support a 40 
percent evaluation.  

Additionally, the evidence does not reflect ankylosis of the 
spine.  While range of motion is limited, the present level 
of range of motion does not indicate a fixation of the spine.  
Moreover, the examiner commented that there was no 
thoracolumbar spine ankylosis.  Therefore, a higher rating 
based on ankylosis is not warranted.

While the veteran has reported on-going back pain, the 
evidence does not show that he has been ordered bedrest by a 
physician.  Moreover, when asked at his September 2008 VA 
examination how many incapacitating episodes he had 
experienced in the past 12 month period, he responded that he 
had had 2 days of incapacitating pain since January 2008.  As 
he has not demonstrated that he experienced incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a rating of 40 
percent is not for application.  

Nevertheless, after reviewing the evidence on file, the Board 
finds that pursuant to Note (1), the veteran is entitled to a 
separate compensable rating for peripheral neuropathy of his 
left lower extremity.

Specifically, the evidence reflects neurologic symptomatology 
throughout the rating period on appeal.  For example, at the 
July 2004 VA examination, he complained of recurring severe 
pain down his lower back region, buttocks, into his left 
foot.  At that time, the examiner commented that position 
sense and pain sensation were all intact on both sides, 
although the veteran claimed that pain was less well 
perceived in his left foot and leg above the ankle, than on 
the right.  

The examiner commented that there was no muscle atrophy of 
the extensors or flexors of the ankles, knees or hips, 
bilaterally. He additionally noted that deep tendon reflexes, 
knee jerks, and ankle jerks were brisk and equal on both 
sides without any noticeable difference between the right and 
left lower extremity.

At an October 2004 VA outpatient treatment visit, the veteran 
complained of increasing left lower back pain radiating into 
his left posterior thigh.  Upon examination, the physician 
noted reduced reflexes.  He was diagnosed with chronic 
postsurgical back pain with increase in pain/foot drop over 
the last several months.   A few weeks later, at another 
October 2004 VA outpatient treatment visit, he complained of 
pain radiating in his left leg. Upon examination, the 
physician noted reduced plantar flexion in his left foot of 
4/5, but normal reflexes, 2/2 in his knee jerks and ankle 
jerks. 

A month later, at a November 2004 VA outpatient treatment 
visit, it was noted that there was trace weakness in 
dorsiflexion of the left toe, but that the veteran could walk 
without difficulty.  At a December 2004 private treatment 
visit, his neurological responses were re-evaluated. At that 
time, his musculoskeletal examination revealed normal gait 
and station.  Mild dorsiflexion weakness of his left foot to 
4/5 was noted however, deep tendon reflexes were normal and 
sensation appeared to be intact.  

A January 2005 private treatment note indicated that the 
veteran had dorsiflexion weakness of his left foot with pain. 
At the September 2008 VA examination, he reported that he 
experienced radiation of pain into his left buttock to left 
leg, at mid thigh.  Upon motor examination, the examiner 
noted normal muscle tone and no muscle atrophy.  Reduced, 
great toe extension muscle strength, was noted.  Upon sensory 
examination of his lower extremities, no abnormal sensation 
was noted on either the left or right side.  Further, a 
reflex examination noted normal reflexes, with a slightly 
reduced reflex in his left ankle. 

The veteran was diagnosed with thoracolumbar degenerative 
disc disease with symptoms of left lower leg sciatica with 
certain movements and slight decreased motor strength, as 
noted on the left lower extremity.  

The Board finds that the medical evidence detailed above 
supports a finding of mild neurological manifestations of the 
left lower extremity, but no more.  As the medical evidence 
does not specifically state which nerves were affected, the 
Board will consider the diagnostic code for the sciatic 
nerve, which affords the highest possible rating evaluation 
for "mild" neurological symptoms.  As such, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
sciatic nerve for his left lower extremity, throughout the 
rating period on appeal.

In sum, a rating in excess of 20 percent, both prior to 
January 6, 2005, and since April 1, 2005, is not warranted 
for the veteran's low back disability.  Nonetheless, a 
separate 10 percent rating is warranted for the neurologic 
manifestations of the left lower extremity.  In reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.

With respect to all claims, the Board has considered the 
veteran's written statements that his disability is worse 
than that contemplated by the assigned ratings in effect.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As a lay person, however, the veteran is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his low 
back disability, however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the assessment of the severity of his 
disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the veteran's 
low back disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of these disabilities.  

Although the Board recognizes, that the veteran and his 
physician have reported on various occasions that he has not 
been able to work because of his back, his inability to work 
during the specified time periods (i.e. prior to January 6, 
2005, and since April 1, 2005) has already been considered by 
a temporary total disability rating for the period between 
January 6, 2005 and April 1, 2005.  

Moreover, although an October 2008 statement of the case was 
issued with respect to a claim for an extension of a 
temporary total rating beyond April 2005, he never formally 
appealed this issue.  Further, the Board notes that as of the 
September 2008 VA examination, he reported that he was 
currently employed and had missed approximately 3 days of 
work due to back pain in the current calendar year. 

Additionally, the scheduler rating criteria for joint 
disabilities, such as the back, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria by its nature essentially 
takes into account the effect of the veteran's disability on 
his ability function in the workplace.  Hence, referral for 
the assignment of an extra-schedular evaluation is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2004, prior to the RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating elements 
of the claim.  In addition, he was provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal by correspondence dated in 
October 2008.  Any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in May 2004 did not meet the requirements of Vazquez-
Flores and is not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim. Specifically, 
the May 2004 VCAA letter requested that he submit all 
evidence in his possession that would indicate that his 
disability had increased in severity. Based on the evidence 
above, he can be expected to understand what was needed to 
support his claim.

Moreover, he demonstrated actual knowledge of what was needed 
to support his claim.  Specifically, in his April 2004 claim, 
he indicated that his condition had worsened.  Further, at 
his July 2004 VA examination, he indicated that he still had 
chronic back pain, and was on Motrin daily and Percocet on an 
occasional basis.  Moreover, at his September 2008 VA 
examination, he reported chronic daily pain. These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO obtained VA treatment 
records.  Further, the veteran submitted private treatment 
records.  Additionally, VA examinations pertinent to the 
issue on appeal were obtained in July 2004 and September 
2008.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to the claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 20 percent for residuals of a lumbar 
diskectomy for a herniated pulposus, prior to January 6, 
2005, is denied.

A rating in excess of 20 percent for residuals of a lumbar 
diskectomy for a herniated pulposus, since April 1, 2005, is 
denied.

A separate 10 percent rating for mild neuropathy of the 
sciatic nerve of the left lower extremity is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


